     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 1 of 17




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELAINE RICE, ALEX KUKICH,       :           CIVIL NO. 4:15-cv-371-MWB
ERIKA MENDOZA, and JAMES HUNT,  :
Individually, and on behalf of all others
                                :
similarly situated,             :
                                :
          Plaintiffs,           :           Judge Brann
                                :
      v.                        :
                                :
ELECTROLUX HOME PRODUCTS,       :
INC., LOWE’S HOME CENTERS, LLC, :
MODESTO DIRECT APPLIANCE, INC.; :
AND ABC CORP. 1-10,             :
                                :
          Defendant.            :




              PLAINTIFFS’ REPLY BRIEF IN SUPPORT
       OF THEIR MOTION PURSUANT TO FEDERAL RULE OF
       CIVIL PROCEDURE 60(b) SEEKING RELIEF FROM THIS
         COURT’S FINAL ORDER (ECF NO. 25) DISMISSING
     PLAINTIFF RICE’S TORT-BASED CLAIMS WITH PREJUDICE
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 2 of 17




      The intervening change of decisional law concerning the economic loss

doctrine rendered by Pennsylvania’s highest court constitutes an extraordinary

circumstance under Rule 60(b)(6) to amend the judgment, and also highlights a

critical legal error that will persist throughout the case if left uncorrected pursuant

to Rule 59(e).    Under either Rule, the required relief is the reinstatement of

Plaintiff Rice’s economic loss claims for two tort-based causes of action: (1) strict

liability – design defect and failure to warn (Rice/Kukich Second Cause of Action),

and (2) for negligent failure to warn (Rice/Kukich Third Cause of Action).

Likewise, this Court should permit economic recovery for Plaintiff Rice’s

negligence claim (Rice/Kukich Seventh Cause of Action).1

      Each argument asserted by Defendant Electrolux Home Products, Inc.’s

(“Electrolux”) in its Opposition (ECF No. 267) fails. A plain review of the docket,

and this Court’s prior orders, reveals that Plaintiff’s Motion was filed in a

reasonable time in accordance with Rule 60(c)(1), and Electrolux can assert no

credible claim of prejudice.     The relief sought is clearly permitted under the

“liberal” and “flexible” legal standard for Rule 60(b)(6) motions in the Third

Circuit, as carefully explained in Plaintiff’s opening Brief. See Satterfield v. Dist.


1
 Plaintiff Rice’s negligence claim (Rice/Kukich Seventh Cause of Action) of the
operative Complaint (ECF No. 174) was not, at the time, a claim subject to this
Court’s July 25, 2015 Memorandum Opinion and Order. ECF Nos. 24-25. It was
subsequently added. Electrolux did not seek to dismiss the negligence claim in its
most recent motion to dismiss. ECF No. 212 at 18. See also ECF Nos. 247-248.
                                          1
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 3 of 17




Attorney Philadelphia, 872 F.3d 152, 161 n. 10 (3d Cir. 2017); Cox v. Horn, 757

F.3d 113, 124 (3d Cir. 2014); United States v. Enigwe, 320 F. Supp. 2d 301, 308

(E.D. Pa. 2005). The instant Motion does not offend the principle of finality as the

case is still in the pleading stage and there is currently a Motion for

Reconsideration pending. ECF No. 250. In addition to the jurisdictional concerns

raised in that properly-filed Motion for Reconsideration, it is imperative that the

legal claims framing the basis for class certification be decided correctly, at this

juncture, in accordance with the controlling state law prior to engaging in

expensive expert discovery and briefing class certification. Fed. R. Civ. P. 1.

      Accordingly, Plaintiff’s Motion should be granted and the proper legal

analysis for the economic loss doctrine should be applied to the allegations in the

Amended Consolidated Class Action Complaint (“Complaint”) (ECF No. 174),

which will permit recovery for economic losses for the negligence-based and strict

liability claims for Plaintiff Rice and the putative Rule 23(b)(3) Pennsylvania class.

I.    PLAINTIFF’S MOTION IS TIMELY

       Electrolux argues that there was a 16-month delay between the

Pennsylvania Supreme Court issued its sea change of an opinion regarding the

economic loss doctrine in Dittman v. Univ. of Pittsburgh Med. Ctr., 196 A.3d 1036

(Pa. 2018)) on November 21, 2018 and the filing of the instant motion on March

26, 2020. ECF No. 267 at 10. But this temporal argument unravels as this case


                                          2
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 4 of 17




has been stayed since November 8, 2018. ECF No. 188. Indeed, on August 22,

2019, Electrolux successfully advocated for the stay to remain in place, over

Plaintiffs’ objection. ECF No. 201-1, ¶2. On September 12, 2019, this Court

ordered that the “prior stay (Dkt. 188) entered by the Court remains in place

pending the Court’s resolution of any motions to dismiss.” ECF No. 226. On

January 15, 2020 this Court issued its Opinion and Order on those motions to

dismiss and then scheduled, but later cancelled, a case management teleconference

after Plaintiff’s pending Motion for Reconsideration was filed on January 29, 2020.

ECF Nos. 247-48, 250, 257. No order has expressly lifted the stay entered on

November 8, 2018, which predates Dittman. Moreover, Dittman was issued after

Plaintiffs filed the operative Complaint on October 3, 2018. ECF No. 174.

      These facts are analogous to those in In re Zostavax (Zoster Vaccine Live)

Prod. Liab. Litig., in which the court rejected defendant’s timeliness argument and

reasoned that “[w]hile this is a hiatus of 19 months [between the judgment and the

Rule 60 motion] the case was on appeal for much of the time after the judgment

was filed.” 329 F.R.D. 151, 153 (E.D. Pa. 2018), aff’d sub nom. Juday v. Merck &

Co Inc., 2020 WL 1490886 (3d Cir. Mar. 26, 2020). That case was then stayed

after the MDL was assigned to the court and the Rule 60 motion was not filed until

41 days after the stay was lifted. Even then, the court determined that “[u]nder the

circumstances, the delay in filing the pending motion does not seem unreasonable.”


                                         3
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 5 of 17




Id. Similarly, in this case, Plaintiff’s motion was not unreasonable given that this

case has been stayed since November 8, 2018, at Electrolux’s request.

      The Third Circuit has held that a motion brought pursuant to Rule 60(b) is

“not subject to an explicit time limit” and “[w]hat constitutes a ‘reasonable time’

depends    on   the   circumstances    of       each   case.”   In   re   Diet   Drugs

(Phentermine/Fenfluramine/Dexfenfluramine) Prod. Liab. Litig., 383 F. App’x

242, 246 (3d Cir. 2010)). “A court considers many factors, including finality, the

reason for delay, the practical ability for the litigant to learn of the grounds relied

upon earlier, and potential prejudice to other parties.” Id. Each of these factors

weighs in favor of reasonableness here.

      First, finality will not suffer, as the pleadings are not yet settled.2 The

claims that will frame basis for class certification in this Consolidated Action are in

the process of being settled and Plaintiff has filed a Motion for Reconsideration


2
  This case is distinguishable from Priester v. JP Morgan Chase Bank, N.A., 927
F.3d 912 (5th Cir. 2019), cited by Electrolux in its Opposition (ECF No. 267 at 9-
10), because that case had been truly final for 3 years after the Fifth Circuit’s Erie
prediction under Texas law in 2013 that later turned out to be incorrect in 2016.
The Priester court reasoned that “the interest in getting the law ‘right’ must
sometimes give way to an even stronger interest in finality.” Priester, 927 F.3d at
913. But this Consolidated Action is nowhere near final; the unsettled pleadings
are subject to a pending Motion for Reconsideration and there remain serious
jurisdictional questions that are pending before the Court in that same unresolved
Motion. ECF No. 250. Electrolux’s concern that granting relief would “encourage
countless attacks on federal judgments long since closed” (ECF No. 267 at 15) is
misplaced under the unique procedural posture of this case, which remains at the
pleading stage and in light of class certification on the horizon.
                                            4
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 6 of 17




filed on January 29, 2020 (ECF No. 250), which, if granted, may requiring re-

pleading of limited claims, retransfer, or interlocutory review. Plaintiff timely

filed the instant Motion on March 26, 2020 (ECF No. 264) so that all issues

concerning the Complaint may be decided at once.3 Moreover, Plaintiffs have

raised the threshold issue of jurisdictional infirmity requiring retransfer for want of

jurisdiction over all defendants and have sought interlocutory review of over the

Court’s ruling, premised in part by another change in decisional law issued on the

same day this Court issued its Opinion on Defendants’ Motions to Dismiss. See

ECF Nos. 250, 263 (citing Danziger & De Llano, LLP v. Morgan Verkamp LLC,

948 F.3d 124, 132 (3d Cir. 2020) (“the court must make some findings under §

1631, at least when the parties identify other courts that might be able to hear their

case. Here, the District Court did not.”)).

      Second, the reason for any purported delay is this case had been

continuously stayed since November 8, 2018. ECF Nos. 188, 226. The only

exception to the stay was to brief motions to dismiss for the Complaint that was

filed before Dittman was even decided. ECF No. 226, ¶1. And by the time the

Court’s order lifting the stay for the limited purpose of briefing motions to dismiss

was entered on September 12, 2019, Defendants had already filed their motions on

3
 Plaintiff’s Motion for Reconsideration was not ripe until February 26, 2020. ECF
No. 263. The oral argument for that Motion was on April 7, 2020 but was later
cancelled on April 3, 2020. ECF Nos. 262, 266. The instant Motion had been filed
prior to April 7, 2020 – on March 26, 2020. ECF No. 264.
                                              5
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 7 of 17




September 9 and 10, 2019. ECF Nos. 206, 208, 210, 211, 214, 215. There was no

opportunity to brief Dittman or the economic loss doctrine for claims that were not

pled in the operative Complaint that was filed pre-Dittman. And on September 12,

2019 the Court ordered the stay to “remain in place pending the Court’s resolution

of any motions to dismiss” – over Plaintiff’s objection. ECF Nos. 201-1, ¶2; 226.

Accordingly, contrary to Electrolux’s argument on page 6 of its Opposition, a

review of this Court’s own orders (ECF Nos. 188, 226) explains the timing of

filing this Motion after the Court’s ruling on the motions to dismiss and in

conjunction with the pending Motion for Reconsideration. ECF No. 250.

      Lastly, there is no prejudice to Electrolux for this Court to apply Dittman

and abide by the binding precedent from the Pennsylvania Supreme Court. It

makes no showing or reference of any prejudice in its Opposition. ECF No. 267.

And it is odd – but telling – that Electrolux is so concerned about such re-analysis

under Dittman. Nonetheless, if Plaintiff’s Motion is not granted it is Plaintiff Rice

and the Pennsylvania State Sub-class that will be prejudiced. Given the expense of

expert discovery and class certification briefing, the class certification analysis

under Rule 23 should be performed correctly – once – with dutiful attention to all

available legal claims.

      Electrolux’s temporal argument fails based on the unique circumstances of

this case. See In re Diet Drugs, 383 F. App’x at 246. Plaintiff’s timing is not


                                         6
      Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 8 of 17




unreasonable given the procedural posture of this case and the lengthy stay

obtained over Plaintiffs’ objection.

II.   DITTMAN IS A KEY CHANGE IN DECISIONAL LAW THAT
      WARRANTS RELIEF UNDER RULES 60(b)(6) or 59(e)4

      Electrolux erroneously claims that Dittman is not a change in decisional law.

ECF No. 267 at 12-14. As Judge Jones made clear:

      Traditionally, Pennsylvania’s economic loss doctrine “developed in
      the product liability context to prevent tort recovery where the only
      injury was to the product itself.” Sarsfield v. CitiMortgage, Inc., 707
      F. Supp. 2d 546, 556 (M.D. Pa. 2010). Eventually, the doctrine came
      to stand for the proposition that, “no cause of action can be
      maintained in tort for negligence or strict liability where the only
      injury was ‘economic loss’—that is, loss that is neither physical injury
      nor damage to tangible property.” 2–J Corp. v. Tice, 126 F.3d 539,
      541 (3d Cir. 1997) (citing Aikens v. Baltimore & Ohio R.R. Co., 348
      Pa.Super. 17, 501 A.2d 277, 279 (1985)).

      Recently, however, in [Dittman], the Pennsylvania Supreme Court
      limited the doctrine’s application and moved away from an analysis
      of whether plaintiff alleges solely economic harms. Instead, the
      Pennsylvania Supreme Court shifted to an examination of what kinds
      of remedies are available to the plaintiff. Under the new Dittman test,
      the economic loss doctrine bars a plaintiff’s solely economic claim via
      a tort action if the breached duty arises under a contract. Id. at 1054.
      (“[I]f the duty [that the tortfeasor breached] arises under a contract
      between the parties, a tort action will not lie from a breach of that
      duty. However, if the duty arises independently of any contractual
      duties between the parties, then a breach of that duty may support a
      tort action.”). “Thus, Dittman rejected the ‘general pronouncement’
      that ‘all negligence claims for economic losses are barred under
      Pennsylvania law ....’ [and] held that ‘under Pennsylvania's economic

4
 Plaintiff Rice has moved, in the alternative, for relief under Rule 59(e).
Electrolux has not opposed Plaintiff’s argument under Rule 59(e). Compare, ECF
No. 265 at 8 n.2 with, ECF No. 267.
                                         7
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 9 of 17




      loss doctrine, recovery for purely pecuniary damages is permissible
      under a negligence theory provided that the plaintiff can establish the
      defendant's breach of a legal duty arising under common law that is
      independent of any duty assumed pursuant to contract.’ ” Dalgic v.
      Misericordia Univ., No. 3:16-CV-0443, 2019 WL 2867236, at *26
      (M.D. Pa. July 3, 2019).

      Therefore, the central question in the application of the economic loss
      doctrine under Dittman now seems to be whether a duty between the
      parties was created by a contract, as opposed to in tort—not merely
      whether the plaintiff suffered solely economic injuries.

Amig v. Cty. of Juniata, 2020 WL 102998, at *5-6 (M.D. Pa. Jan. 8, 2020)

(emphasis added).

      Accordingly, Dittman is clearly a change in the law that definitively

provides the governing analysis for the economic loss doctrine. See S. Indep. Bank

v. Fred’s, Inc., 2019 WL 1179396, at *15 n.10 (M.D. Ala. Mar. 13, 2019) (finding

that Dittman put the state of Pennsylvania’s economic loss rule “in doubt”);

Portier v. NEO Tech. Sols., 2019 WL 7946103, at *18 (D. Mass. Dec. 31, 2019),

report and recommendation adopted, No. 3:17-CV-30111, 2020 WL 877035 (D.

Mass. Jan. 30, 2020) (same).

      This Court in its July 25, 2015 Order (ECF No. 24 at 8-12) did not undertake

the Dittman analysis later mandated by the Pennsylvania Supreme Court, and

instead, without the benefit of the Pennsylvania Supreme Court’s framework, it

performed a traditional analysis that is no longer applicable to bar claims for

economic loss for tort claims premised on the breach of a duty that does not arise


                                        8
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 10 of 17




under a contract. But Dittman has changed the governing analysis, which when

properly applied, permits Plaintiff Rice’s tort-based claims for economic losses to

survive.

      Electrolux’s representation on pages 9-10 of its Opposition (ECF No. 267 at

13-14) that there has been no change in the law and that the same legal principles

in Dittman have applied since Bilt-Rite was decided in 2005 is not only incorrect

but it is belied by a plain reading of Dittman itself, in which the Superior Court in

Dittman “opined that the trial court was correct in noting that the Bilt-Rite decision

was meant to provide a narrow exception to the doctrine only when the losses

result from the reliance on the advice of professionals.” Dittman, 196 A.3d at 1042

(emphasis added); see also Sovereign Bank v. BJ's Wholesale Club, Inc., 533 F.3d

162, 180 (3d Cir. 2008) (“the Bilt–Rite Court simply carved-out an exception to

allow a commercial plaintiff to seek recourse from an ‘expert supplier of

information’ with whom the plaintiff has no contractual relationship, in very

narrow circumstances not relevant here. The Pennsylvania Supreme Court

emphasized that its holding was limited to those ‘businesses’ which provide

services and/or information that they know will be relied upon by third parties in

their business endeavors) (citations omitted, emphasis added). Therefore, it was

not until Dittman was decided that the Pennsylvania Supreme Court gleaned from

Bilt-Rite, and other sources of law, what would become the broad approach to the


                                          9
       Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 11 of 17




economic loss doctrine from what was once considered a “narrow exception.”

Simply put, the ending was far from obvious. Electrolux is plain wrong that Bilt-

Rite approach applied broadly since 2005.           The same is true for Excavation

Technologies, Inc. v. Columbia Gas Co. of Pa., 604 Pa. 50, 985 A.2d 840 (Pa.

2009). See Dittman, 196 A.3d at 1056 (“Excavation Technologies Court did not

discuss Bilt-Rite’s approach to the doctrine, set forth above, at all.”).

III.    DITTMAN IS CONTROLLING LAW THAT IS INCONSISTENT
        WITH THIS COURT’S PRIOR DECISION DISMISSING PLAINTIFF
        RICE’S CLAIMS FOR STRICT LIABILITY AND NEGLIGENT
        FAILURE TO WARN

        On page 14 of its Opposition, Electrolux attempts to harmonize Dittman

with the Court’s prior ruling dismissing Plaintiff Rice’s strict liability and

negligent failure to warn claims by claiming that “Plaintiff has not established that

Electrolux owed her a duty independent of any duty assumed in the sale of her

microwave and issuance of a warranty.” ECF No. 267 at 18. This is false. As set

forth in her opening Brief, Plaintiff Rice has pled and can establish a breach of

legal duties under common law that are independent of any duty assumed pursuant

to contract for both tort-based claims.         See Compl., ¶¶199-208 (for negligent

failure to warn Plaintiff Rice alleges a breach of a legal duty to use reasonable care

to warn consumers about the risks and dangers regarding the use of the

Microwaves); id., ¶¶180-96 (for strict liability-design defect and failure to warn,

Plaintiff Rice alleges that the “Over-The-Range” Microwave is defective in that it
                                           10
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 12 of 17




is dangerous beyond a reasonable consumer’s expectations and under a risk-utility

analysis); Tincher v. Omega Flex, Inc., 628 Pa. 296, 388, 104 A.3d 328, 383 (Pa.

2014) (citing Restatement (2D) of Torts § 402A(1)). The analysis previously

performed by this Court to dismiss Plaintiff Rice’s tort claims pursuant to

Pennsylvania’s economic loss doctrine is wholly inconsistent with Dittman.

      On pages 15 and 16 of its Brief (ECF No. 267 at 19-20), Electrolux relies

heavily on Cesare v. Champion Petfoods USA Inc., 2019 WL 7037585, *7 (W.D.

Pa. Dec. 20, 2019), but that non-controlling case from the Western District of

Pennsylvania, which does not appear to have been cited by any other federal

district court, is factually and legally distinguishable.

      First, Cesare involved a price premium theory of dog food products that

were allegedly falsely promoted on their labels as being made from “fresh”

ingredients “regionally sourced” that were of a quality “fit for human

consumption.” Id. at *4. Cesare did not involve a design defect or a dangerous

product like the Microwaves as here. See Expert Report of Michael Bak, Ph.D.

(ECF No. 253-3) (filed under seal). Indeed, the term “defect” does not appear once

in the Cesare opinion.       Electrolux’s characterization that Plaintiff Rice was

“disappointed” that the Microwave “did not live up to her expectations” (while

true) misrepresents what she has alleged in the Complaint. The critical allegations

for Rice’s strict liability-design defect and failure to warn claim and negligent


                                           11
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 13 of 17




failure to warn claim are that the Microwaves at issue uniformly violate an

objective ASTM standard because of the same Defect, and that Electrolux has

failed to warn of the Defect despite knowledge since at least late 2011. ECF No.

174, ¶¶10, 180-81, 185, 203-06.

      Second, Electrolux cites Cesare out of context, focusing on the narrow

“fraudulent inducement exception” to the general rule in the Third Circuit that

intentional misrepresentation claims are generally preempted by the economic loss

doctrine, except in the limited instances where a defendant committed fraud to

induce another to enter into a contract. Silva v. Rite Aid Corp., 416 F. Supp. 3d

394, 403 (M.D. Pa. 2019). But if the alleged fraud is “intrinsic to the contract” (if

the representations concern the specific subject matter of the contract or warranty,

such as the quality of the goods sold), then fraud claim does not fall within this

narrow exception and the economic loss doctrine applies.         Cesare, 2019 WL

7037585, at *7 (citing Whitaker v. Herr Foods, Inc., 198 F. Supp. 3d 476, 490

(E.D. Pa. 2016)). But none of Plaintiff Rice’s claims under Pennsylvania law

sound in fraud. Electrolux takes this Court on an expedition about a narrow

exception that leads nowhere. There’s no there there in the fraudulent inducement

line of cases cited by Electrolux. Cesare is inapposite.

      Even if this Court decided to consider Cesare, other courts have come to the

opposite conclusion. In Sheridan v. Roberts Law Firm, Judge Wolson applied


                                         12
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 14 of 17




Dittman and found that the economic loss doctrine did not bar tort claims for

fraudulent and negligent misrepresentations even where there was a contract. See

Sheridan v. Roberts Law Firm, 2019 WL 6726469, at *3-4 (E.D. Pa. Dec. 11,

2019). For the intentional/fraudulent inducement claims, Judge Wolson found that

federal and state courts in Pennsylvania have recognized a duty “of honesty

imposed by society” and a “societal duty not to affirmatively mislead or advise

without factual basis.” Id. at *4 (citing Mendelsohn, Drucker & Associates v. Titan

Atlas Manufacturing, 885 F. Supp. 2d 767, 790 (E.D. Pa. 2012); Telwell Inc. v.

Grandbridge Real Estate Capital, LLC, 143 A.3d 421, 429 (Pa. Super. 2016)). For

the negligent misrepresentation claim, Judge Wolson pointed to the Restatement of

Torts (Second) Section 552 for the source of the duty. Id. at *4.5 Similarly here,

Electrolux breached its duties under Pennsylvania law independent of any

contractual duty, as pled in the Complaint as detailed above.         Electrolux is


5
  Chief Judge Connor permitted a negligent misrepresentation claim in a consumer
class action against Rite Aid seeking economic recovery for mislabeling the
amount of pills on its shelve panels where there was no personal injury or property
damage. Silva v. Rite Aid Corp., 416 F. Supp. 3d 394, 403 n.1 (M.D. Pa. 2019)
(citing Dittman, 196 A.3d at 1054) (“Pennsylvania’s economic loss doctrine does
not categorically bar negligence claims. The validity of a negligent
misrepresentation claim instead ‘turns on the determination of the source of the
duty plaintiff claims the defendant owed.’ If the alleged breach is ‘independent[ ]
of any contract duties between the parties,’ plaintiffs’ tort claim may survive.”)
(internal citations omitted). The court dismissed the contract claims for lack of
pre-suit notice and on Rule 12(b)(6) grounds and permitted amendment, but noted
in its order that if plaintiffs did not file an amended complaint the negligent
misrepresentation claim would proceed. ECF No. 70 (18-cv-2135).
                                        13
      Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 15 of 17




admittedly on notice of what those duties are, as it has raised affirmative defenses

to them in its Answer. ECF No. 256 at 69-70 (Affirmative Defense Nos. 32, 35

36). Moreover, Plaintiff Rice’s negligence claim (Rice/Kukich Seventh Cause of

Action) is viable on behalf of an Injunctive/Declaratory Relief Class (and the

Maryland State Sub-Class for Kukich). Electrolux never moved to dismiss the

negligence claim and opted to deny those allegations in its Answer. Compare,

Complaint (ECF No. 174) ¶¶262-71 with, Answer (ECF No. 256), ¶¶262-71; see

also ECF Nos. 211-12, 247-48.         Thus, the applicable duties here are readily

apparent and established by Pennsylvania law. See also Tincher, 104 A.3d at 383

(citing Restatement (2d) of Torts § 402A(1)) (“Stated affirmatively, a person or

entity engaged in the business of selling a product has a duty to make and/or

market the product—which ‘is expected to and does reach the user or consumer

without substantial change in the condition in which it is sold’—free from ‘a

defective condition unreasonably dangerous to the consumer or [the consumer’s]

property.’”); id. (“[t]he duty spoken of in strict liability is intended to be distinct

from the duty of due care in negligence”).

IV.    CONCLUSION

       This Court should apply Dittman and permit economic recovery for Plaintiff

Rice’s negligence claim (Rice/Kukich Seventh Cause of Action); her claim for

strict liability – design defect and failure to warn (Rice/Kukich Second Cause of


                                          14
     Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 16 of 17




Action); and for negligent failure to warn (Rice/Kukich Third Cause of Action).

Under the new Dittman test, the economic loss doctrine only bars a plaintiff’s

economic claim via a tort action if the breached duty arises under a contract. Here,

the applicable legal duties arise independently of any contractual duties between

the parties, and, therefore, a breach supports economic recovery in tort.

                                   Respectfully submitted,

DATE: April 23, 2020               BY: /s/ Charles J. Kocher
                                       Simon B. Paris
                                       Patrick Howard (PA ID #88572)
                                       Charles J. Kocher (PA ID #93141)
                                       SALTZ, MONGELUZZI,
                                       & BENDESKY, P.C.
                                       1650 Market Street, 52nd Floor
                                       Philadelphia, PA 19103
                                       Telephone: (215) 496-8282
                                       Fax: (215) 496-0999
                                       E-mail: sparis@smbb.com
                                       E-mail: phoward@smbb.com
                                       E-mail: ckocher@smbb.com

                                       Attorneys for Plaintiffs and Proposed
                                       Classes




                                         15
    Case 4:15-cv-00371-MWB Document 268 Filed 04/23/20 Page 17 of 17




                        CERTIFICATE OF SERVICE

      I certify that on April 23, 2020, I caused the attached document to be filed

with the Court’s ECF system such that all counsel of record will be served

automatically.

                               /s/ Charles J. Kocher




                                       16
